                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 18–cv–00689–RM–KMT

JEANINE KOKOT, a Colorado resident,

       Plaintiff,

v.

MAXIM HEALTHCARE SERVICES, INC., a foreign corporation,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on the August 15, 2019, recommendation of United States

Magistrate Judge Kathleen M. Tafoya (ECF No. 150) to grant Plaintiff’s motion for discovery

sanctions (ECF No. 126) and enter default judgment against Defendant. The magistrate judge

also recommended denying as moot Defendant’s motion to dismiss (ECF No. 89) and Plaintiff’s

motion to compel (ECF No. 92). Defendant has filed an objection to the recommendation (ECF

No. 156), Plaintiff has filed a response (ECF No. 167), and Defendant has filed a reply (ECF

No. 173). For the reasons below, the Court overrules the objection, accepts and adopts the

recommendation, grants Plaintiff’s motion for sanctions, and enters default judgment against

Defendant. The recommendation is incorporated herein by reference. See 28 U.S.C.

§ 636(b)(1)(B); Fed. R. Civ. P. 72(b).

I.     LEGAL STANDARDS

       Pursuant to Fed. R. Civ. P. 72(b)(3), this Court reviews de novo any part of the

magistrate judge’s recommendation that is properly objected to. An objection is proper only if it
is sufficiently specific “to focus the district court’s attention on the factual and legal issues that

are truly in dispute.” United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir.

1996). “In the absence of a timely objection, the district may review a magistrate’s report under

any standard it deems appropriate.” Summers v. State of Utah, 927 F.2d 1165, 1167 (10th Cir.

1991).

         A district court may issue default judgment as a sanction if a party fails to obey an order

or to provide or permit discovery. Fed. R. Civ. P. 37(b)(2)(A)(vi). To determine if such a severe

sanction is warranted, courts consider the factors set forth in Ehrenhaus v. Reynolds: (1) the

degree of actual prejudice to the party seeking discovery; (2) the amount of interference with the

judicial process; (3) the culpability of the resisting party, (4) whether the court warned the

resisting party in advance that dismissal of the action or default judgment would be a likely

sanction, and (5) the efficacy of lesser sanctions. 965 F.2d 916, 921 (10th Cir. 1992); see also

Klein-Becker USA, LLC v. Englert, 711 F.3d 1153, 1159 (10th Cir. 2013). Default judgment is

generally considered a harsh sanction that should be used only when a party’s noncompliance is

due to willfulness, bad faith, or any fault of the disobedient party, not when a party is unable to

comply with a discovery order; however, no wrongful intent need be shown. Klein-Becker USA,

711 F.3d at 1159.

II.      BACKGROUND

         Plaintiff worked for Defendant as an administrative officer and was in charge of its

Colorado Springs facility. After a twenty-two-year employment history, she was terminated in

March 2017, the same month Defendant received an unfavorable audit from Centers of Medicare

and Medicaid Services. Part of Plaintiff’s theory of the case is that Defendant terminated her in

an effort to appease and improve its image with regulators. While employed, Plaintiff earned



                                                   2
units under Defendant’s Incentive Investment Plan (“IIP”). In April 2017, Defendant informed

Plaintiff that pursuant to the terms of the IIP she would receive an initial payment for twenty

percent of her units followed by another payment in September 2019 for the remaining units.

The total value of the units was about $700,000. However, in May 2017 Defendant informed

Plaintiff that she was ineligible to receive any payment because she was terminated for cause.

       Plaintiff filed this lawsuit in March 2018. In her third amended complaint, she asserts

claims for breach of contract, unjust enrichment, statutory violations under Maryland and

Colorado law, and sex and age discrimination. Discovery was drawn out and contentious. The

magistrate judge held two informal discovery conferences and extended the discovery deadline

five times. Plaintiff amended her complaint three times. Defendant filed motions to dismiss

each version of the complaint as well as more than twenty supplemental discovery responses.

       In June 2019, Plaintiff moved for sanctions “based on Defendant’s repeated failure to

timely disclose information and fully supplement discovery responses.” (ECF No. 126 at 1.)

Specifically, Plaintiff argued that after identifying only one witness in its initial disclosures—

Plaintiff’s former supervisor, who played no role in the decision not to pay her for her IIP

units—Defendant did not identify until May 2019 four additional witnesses who would testify on

the decision not to pay Plaintiff for her IIP units and other topics relevant to her case. Plaintiff

also argued that Defendant’s written discovery responses were habitually incomplete,

specifically with respect to its failure to identify civil and criminal charges that had been made

against Defendant in the preceding ten years by a state or federal governmental agency and

which resulted in Defendant paying a fine or penalty, which the magistrate judge directly

addressed in a February 2019 order. (See ECF No. 88.) Plaintiff further contended that

Defendant did not provide sufficient information about Plaintiff’s comparators—other



                                                  3
administrative officers who received unfavorable audits but nonetheless received payment for

their IIP units. Moreover, Plaintiff contended that it was not until April 2019 that Defendant first

disclosed a critical e-mail from its CEO directing that Plaintiff not be paid for her IIP units. Two

months later, Defendant supplemented its response by including other e-mails in the string with

the CEO’s e-mail, but Plaintiff contended that Defendant still did not disclose the entire e-mail

string. Plaintiff sought sanctions of excluding the four witnesses disclosed in June as well as

attorney fees and costs, but she did not request default judgment in her motion.

       In response to Plaintiff’s motion, Defendant argued that it had diligently produced

documents responsive to Plaintiff’s “burdensome, irrelevant, and duplicative discovery

requests.” (ECF No. 135 at 13.) It argued that its supplemental responses showed its exhaustive

attempts to complete discovery fully and that it was not acting in bad faith. Defendant also

argued that Plaintiff was responsible for part of the delay because it took her 174 days to respond

to Defendant’s second set of interrogatories. Defendant argued further that sanctions were not

appropriate because there were no allegations of spoliation or destruction of evidence and

because Plaintiff could not show she was prejudiced or surprised by the discovery process. And

Defendant argued that Plaintiff was to blame for her high discovery costs and that her request for

all her costs was unjustifiable because none of those costs were apportioned to Defendant’s

alleged delay.

       In her reply, Plaintiff contended that Defendant still had not complied with the Court’s

February 2018 discovery order. After conducting additional research, she had learned that

Defendant had been fined numerous times by various federal and state agencies but still had not

disclosed such fines, thereby directly violating the Court’s order directing that such information

be disclosed. Plaintiff cited eighteen such instances that were not disclosed. She argued that the



                                                 4
sanctions originally requested would not provide a complete remedy and that default judgment

should be entered.

       The magistrate judge held a hearing on the motion for sanctions in August 2019. There,

Defendant presented oral argument as to why it did not believe default judgment was warranted.

The magistrate judge issued the recommendation about a week later. Applying the Ehrenhaus

factors, the magistrate judge determined Defendant had engaged in sanctionable conduct in three

areas. First, the magistrate judge found Defendant had concealed the “smoking gun” in the

case—e-mails indicating that its CEO had intervened to prevent Plaintiff from being paid for her

units. (ECF No. 150 at 20.) The magistrate judge found Plaintiff was prejudiced by the late

disclosure of the e-mails because she was not able to depose the CEO. The magistrate further

determined that the level of interference with the judicial process was manifest and that

Defendant was culpable because it withheld relevant information from its own attorneys. And

the magistrate judge determined no lesser sanction would deter Defendant from engaging in

similar conduct.

       Second, the magistrate determined Defendant’s failure to provide information about fines

and penalties levied against it amounted to “open defiance” of the February 2019 discovery

order. (Id. at 24.) The magistrate judge found Plaintiff was prejudiced by the lack of disclosure

because it prevented her from developing necessary comparator evidence with respect to other

instances of either criminal negligence or gross incompetence at Defendant’s facilities. The

magistrate judge determined Defendant’s behavior substantially interfered with the judicial

process and that it was “fully and totally culpable for not providing information that it almost

surely has at its virtual fingertips.” (Id. at 25.) And again, the magistrate determined no lesser

sanction would suffice because it would still be cost effective for Defendant to defy the system.



                                                 5
       Third, the magistrate judge faulted Defendant for its last-minute disclosure of four

witnesses it planned to call. The magistrate judge determined Plaintiff was prejudiced by

Defendant’s “unwarranted gamesmanship” and that Defendant was culpable for purposefully

hindering Plaintiff’s ability to prepare her case. (Id. at 27.) Defendant’s conduct negatively

interfered with the judicial process, the magistrate judge found, and the court’s previous leniency

during discovery conferences had prompted further disrespect for the Court, Plaintiff, and the

discovery process.

       The one Ehrenhaus factor that appeared to weigh in Defendant’s favor was the lack of an

explicit warning that default judgment could be levied against it as a sanction. But the

magistrate judge noted that she repeatedly warned Defendant that it was not responding

reasonably to discovery requests. The magistrate judge also noted that the lack of such a

warning did not outweigh the other Ehrenhaus factors under the circumstances of the case.

       In its objection to the recommendation, Defendant argues that it was deprived of due

process because the magistrate judge did not warn it that she was considering terminating

sanctions and did not give Defendant the opportunity to respond in writing to Plaintiff’s request

for such sanctions, which was first made in her reply brief. Defendant also argues that

terminating sanctions are not warranted under the circumstances of this case based on the other

Ehrenhaus factors. Neither party objected to the magistrate judge’s recommendation to deny as

moot Defendant’s motion to dismiss and Plaintiff’s motion to compel.

III.   ANALYSIS

       A.      Due Process

       The hallmarks of due process are notice and an opportunity to respond. See Cleveland

Bd. of Educ. v. Loudermill, 470 U.S. 532, 546 (1985). Because Defendant was provided with



                                                 6
both, its due process arguments lack merit. Although Plaintiff first requested default judgment in

her reply brief (after learning Defendant’s conduct was more egregious than she previously

thought), Defendant was on notice that the magistrate judge was considering default judgment at

the August 2019 hearing, where it availed itself of the opportunity to be heard on the issue.

Defendant cites no authority for the proposition that due process requires a party facing the

sanction of default judgment to have the opportunity to respond in writing. See id. (“The

opportunity to present reasons, either in person or in writing, why proposed action should not be

taken is a fundamental due process requirement.”). Such a requirement would make little sense

in a case like this, where Defendant already responded in writing to Plaintiff’s motion for

significant sanctions and then responded orally at the hearing on the motion to the argument that

default judgment should be considered. Defendant has not identified any arguments that it

would have raised in writing if it knew it might be facing default judgment as opposed to merely

having to pay over $100,000 in attorney fees and having four of its witnesses excluded as

sanctions for its conduct during discovery. Further, because this matter was referred to a

magistrate judge, Defendant has now twice availed itself of the opportunity to respond in writing

to the recommendation, both in its objection to the recommendation (ECF No. 156) and in its

reply (ECF No. 173). Accordingly, Defendant received notice that default judgment was a

possibility in this case as well as opportunities to respond orally and in writing. Under the

circumstances of this case, the Court discerns no due process violation.

       The fact that terminating sanctions are often imposed only after multiple warnings and

the opportunity to respond in writing does not convert these into requirements. There is no

suggestion that counsel for Defendant was not aware the Court has the authority to impose such a

sanction. Defendant was warned before the hearing, when Plaintiff explained in her reply why



                                                 7
she was requesting default judgment. And again, at the hearing, Defendant responded by

arguing why it did not agree that default judgment was warranted. At that time, Defendant did

not raise any due process concerns. Nor did it argue, as it does in its objection to the

recommendation, that Plaintiff “forfeited any argument for terminating sanctions by failing to

raise it until her reply brief.” (ECF No. 156 at 9.) But this argument also lacks merit. Defendant

cites no authority for the proposition that a court’s authority to sanction parties for discovery

abuse is circumscribed by the relief requested in a party’s initial motion for sanctions. The Court

concludes the magistrate judge’s recommendation to enter default judgment in this case does not

offend due process.

       B.      Ehrenhaus Factors

       Defendant next argues that the magistrate judge erred in applying the Ehrenhaus factors

and “in her characterization of the facts.” (ECF No. 156 at 10.)

               1.      Prejudice

       Defendant argues that the magistrate judge erred by concluding Plaintiff was prejudiced

by its production of the CEO e-mails in April and June of 2019. Plaintiff spent over a year trying

to uncover why Defendant decided not to pay her for her IIP units after initially indicating that it

would do so. By the time Defendant disclosed the highly relevant information in these e-mails, it

was too late for Plaintiff to depose the CEO. Regardless of whether these e-mails were

overlooked or purposefully concealed, the prejudice to Plaintiff was the same—she was denied

crucial evidence that would have helped her develop her case. Defendant’s suggestion that the

discovery deadline be extended a sixth time would further prejudice Plaintiff by causing even

more delay and it would not undo Plaintiff’s expenditure of time and money trying develop her

case that was less efficient than it could have been because she was being kept in the dark about



                                                  8
how Defendant made its decision.

       Defendant also argues that the magistrate judge erred by concluding Plaintiff was

prejudiced by its failure to identify civil penalties and fines it was required to pay. Defendant

concedes it “missed certain instances of civil fines and employee criminal charges” (ECF

No. 156 at 14) but argues it did not willfully disobey the February 2019 discovery order.

Defendant also contends Plaintiff “must share in the blame” (id. at 15) for its good faith mistake

because her discovery requests were vague and overbroad. However, the February 2019 order

clarified what Defendant was required to produce. Still, Plaintiff continued to find instances of

fines and penalties after June 2019, when she filed her motion for sanctions. This information,

which should have been easier for Defendant to produce than for Plaintiff to discover through

her own research, was crucial to Plaintiff’s case, as she needed to show that her comparators

were treated differently than she was for comparable conduct. But at the August 2019 hearing,

Defendant was asked about fines by the State of Texas and responded that it was “still looking at

what these are.” (ECF No. 154 at 10.) And this was after Defendant admitted that it overlooked

a $14 million fine by the State of Massachusetts and claimed that was the only instance it had not

disclosed. (Id. at 24.)

       Defendant argues the magistrate judge erred by concluding that its late disclosure of four

witnesses prejudiced Plaintiff because it could only have been “for purposes of disadvantaging

Plaintiff and influencing the way in which she prepared her case for trial.” (ECF No. 150 at 27.)

But the fact that Defendant had identified these individuals as having some connection to the

case is not the same as identifying them as witnesses for trial. See Auraria Student Hous. at the

Regency, LLC v. Campus Vill. Apartments, LLC, 2014 WL 2933189, at *2 (D. Colo. June 30,

2014) (unpublished) (“[K]nowledge of the existence of a person is distinctly different from



                                                 9
knowledge that the person will be relied on as a fact witness.”). Plaintiff spent over a year

conducting discovery based on Defendant’s disclosures and then, in the final week of discovery,

Defendant disclosed four new witnesses it intended to call. At that point, it was too late for

Plaintiff to depose these witnesses. Defendant offers no compelling reason why it could not have

disclosed these individuals—as witnesses—earlier. Plaintiff was undoubtedly prejudiced by her

inability to depose key players in the decision not to pay her for her IIP units. Defendant’s

conduct has clearly not only cost Plaintiff time and money but has deprived her of the ability to

develop her case.

               2.      Interference with the Judicial Process

       Defendant argues that the magistrate judge erred by finding it took a cavalier approach to

discovery. But given the deficiencies discussed above, the Court agrees with the magistrate

judge’s determination that “[t]he level of interference with the judicial process is manifest.”

Moreover, in light of the magistrate judge’s determination that the court “has no trust or

confidence that all relevant information has been provided even now” (id. at 21), Defendant’s

contention that its missteps were due to inadvertence is unavailing. The discovery process

requires parties to be diligent and thorough. Although Defendant “readily acknowledges its

imperfections in the discovery process,” this does not excuse its conduct in this case.

               3.      Culpability

       Similarly, Defendant also argues the magistrate judge erred by attributing its imperfect

discovery efforts to willfulness on its part rather than “human error.” (ECF No. 156 at 18.)

Defendant argues there is no evidence that it purposefully concealed the e-mails indicating its

CEO’s involvement in the decision to not pay Plaintiff for her IIP units. But the timing of the

piecemeal disclosures in April and June of 2019 belies Defendant’s argument that it conducted a



                                                 10
timely, diligent search for documents responsive to Plaintiff’s discovery requests. The fact that

the e-mails were ultimately produced does not show they were never concealed. Defendant

points out that since the recommendation, it has engaged new lead counsel and continued to

search for potentially responsive information. But this is an example of doing too little and

doing it too late.

                4.     Advance Warning

        As discussed above in the due process section addressing due process, an explicit

warning is not a prerequisite to a terminating sanction. See, e.g., Archibeque v. Atchison, Topeka

& Santa Fe Ry. Co., 70 F.3d 1172, 1175 (10th Cir. 1995); see also Ehrenhaus, 965 F.2d at 922

(“A district court should ordinarily consider and address all of the above factors before imposing

dismissal as a sanction.”). Here, the magistrate judge properly considered and addressed all the

Ehrenhaus factors, and the case law supports the position that the failure to give an explicit

warning about a terminating sanction is not dispositive.

                5.     Lesser Sanctions

        Finally, Defendant argues that no sanction or a lesser sanction is warranted here. But as

the magistrate judge explained, in light of Defendant’s conduct up to this point, extending the

discovery deadline yet again, awarding monetary sanctions, and excluding Defendant’s witnesses

were not reasonably likely to cure the prejudice Defendant has caused. Even if all of these lesser

sanctions were imposed, Defendant might prevail in the case and still come out ahead

financially. Thus, the Court agrees with the magistrate judge’s assessment that lesser sanctions

would not be effective under the circumstances of this case.

IV.     CONCLUSION

        Therefore, the Court OVERRULES the objection (ECF Nos. 156), ACCEPTS and



                                                11
ADOPTS the recommendation (ECF No. 150), GRANTS Plaintiff’s motion for sanctions (ECF

No. 126), and DENIES AS MOOT Defendant’s motion to dismiss (ECF No. 89) and Plaintiff’s

motion to compel (ECF No. 92). The Clerk is directed to enter DEFAULT JUDGMENT against

Defendant per the terms of the recommendation.

       DATED this 31st day of March, 2020.

                                                  BY THE COURT:



                                                  ____________________________________
                                                  RAYMOND P. MOORE
                                                  United States District Judge




                                             12
